      Case 2:19-cv-00286-SMJ      ECF No. 75    filed 03/10/21    PageID.672 Page 1 of 11



                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
1                                                                    EASTERN DISTRICT OF WASHINGTON




2                                                                     Mar 10, 2021
                                                                          SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     SANDRA SPONCLER, as the                     No. 2:19-cv-00286-SMJ
5    personal representative of the Estate of
     Gene C. Sponcler,
6                                                ORDER ADOPTING REPORT
                               Plaintiff,        AND RECOMMENDATION
7
                  v.
8
     BNSF RAILWAY COMPANY,
9    formerly known as Burlington Northern
     and Santa Fe Railway Company,
10
                               Defendant.
11

12         Before the Court is Magistrate Judge Dimke’s January 6, 2021 Report and

13   Recommendation, ECF No. 70, recommending that the Court deny Defendant

14   BNSF Railway Company’s Motion for Summary Judgment, ECF No. 58.

15   Defendant timely filed objections, ECF No. 71, and Plaintiff responded, ECF No.

16   73. Defendant asserts the statute of limitations bars Plaintiff’s claims under the

17   Federal Employer’s Liability Act (“FELA”). ECF No. 58 at 2, 6 (citing 45 U.S.C.

18   § 56 (setting forth a three-year statute of limitations)); see also ECF Nos. 68, 71.

19   But the Court agrees with Plaintiff and Magistrate Dimke that there is a genuine

20   dispute of material fact, so a jury must decide the issue.



     ORDER ADOPTING REPORT AND RECOMMENDATION – 1
          Case 2:19-cv-00286-SMJ   ECF No. 75     filed 03/10/21   PageID.673 Page 2 of 11




1                                      BACKGROUND1

2             Plaintiff Sandra Sponcler, on behalf of the estate of Decedent Gene Sponcler,

3    sued Defendant under FELA, alleging that his workplace exposure to diesel exhaust

4    and asbestos caused his cancer, from which he ultimately died. ECF No. 1 at 3.

5             Decedent worked for Defendant from 1963 to 2004 as a laborer, brakeman,

6    and conductor. ECF No. 60-1 at 1–2. He was diagnosed with kidney cancer in late

7    2010. ECF No. 60-1 at 7; ECF No. 60-2. In two of his treatment records, from 2010

8    and 2012, the “Social History” section lists, among other things, that Decedent was

9    exposed to asbestos in Libby, Montana through his work. ECF No. 60-2 at 2; ECF

10   No. 60-3 at 3.

11            Decedent died on January 25, 2016, and Plaintiff sued on January 24, 2019.

12   ECF No. 67-2 at 3; ECF No. 1. Defendant argues that based on the notation

13   regarding Decedent’s workplace exposure in his medical records, Decedent had

14   constructive notice of the workplace exposure as a potential cause of his injuries in

15   2010. See ECF No. 58. Yet for Plaintiff’s claim to be timely, Decedent could not

16   have had constructive notice of the cause of his injuries before his death, three years

17   before Plaintiff sued. See 45 U.S.C. § 56.

18   //

19
     1
      Because Magistrate Judge Dimke’s Report and Recommendation, as well as the
20   parties’ briefing, properly sets out the procedural and factual background of this
     case, the Court sets forth only a summary here. See ECF Nos. 58, 65, & 70.


     ORDER ADOPTING REPORT AND RECOMMENDATION – 2
      Case 2:19-cv-00286-SMJ     ECF No. 75    filed 03/10/21   PageID.674 Page 3 of 11




1                                  LEGAL STANDARD

2          When a party files a timely objection to a Magistrate Judge’s

3    recommendation, the District Court must make a de novo determination about each

4    portion of the recommendation to which the party objected. United States v. Howell,

5    231 F.3d 615, 621 (9th Cir. 2000); 28 U.S.C. § 636(b)(1)(C). The Court “may

6    accept, reject, or modify, in whole or in part, the findings or recommendations made

7    by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). “The judge may also receive

8    further evidence or recommit the matter to the magistrate judge with instructions.”

9    Id.

10                                     DISCUSSION

11         Defendant raises three objections. It argues that Magistrate Dimke erred by

12   (1) failing to properly address burden of proof; (2) determining there is an issue of

13   triable fact as to whether decedent had constructive notice that a workplace

14   exposure could have been a cause of his cancer; and (3) failing to strike Plaintiff’s

15   tardy response. ECF No. 71. The Court has conducted a de novo review of each

16   issue and ultimately agrees with Magistrate Dimke’s Report & Recommendation.

17   A.    The Report and Recommendation properly allowed Plaintiff’s response

18         Defendant urges the Court to grant its motion for summary judgment because

19   Plaintiff filed her response three days after the deadline, without seeking leave of

20   the court. See ECF No. 65; LCivR 7(c). Failure to comply with filing deadlines of




     ORDER ADOPTING REPORT AND RECOMMENDATION – 3
      Case 2:19-cv-00286-SMJ      ECF No. 75    filed 03/10/21   PageID.675 Page 4 of 11




1    Local Civil Rule 7 “may be deemed consent to the entry of an order adverse to the

2    party who violates these rules.” LCivR 7(e) (emphasis added); see also Fed. R. Civ.

3    P. 56 (e) (“If the adverse party does not respond, summary judgment, if appropriate,

4    shall be entered against the adverse party.”) (emphasis added).

5          Defendant complains that its time for reply was “cut[] . . . in half” by the

6    three-day-late response. ECF No. 71 at 11. This argument fails. Local Civil Rule

7    7(d)(2) states that the deadline for filing a reply is “14 days after the filing of a

8    response to a dispositive motion.” Defendant’s deadline was thus calculated from

9    the time of Plaintiff’s late filing, not from when Plaintiff should have filed it. And

10   Defendant had fourteen, not seven, days to reply. See id. It thus replied four days

11   before even its original deadline and did not suffer any prejudice. Although Plaintiff

12   has not offered any explanation for her untimely filing, see ECF Nos. 65, 73, the

13   Court is well within its discretion to consider the response and agrees with the

14   Report and Recommendation that an order on the merits is preferrable to a

15   procedural default.

16         Nevertheless, the Court reiterates Magistrate Dimke’s admonishment to

17   Plaintiff’s counsel to ensure familiarity and adherence to the Local Civil Rules.

18   Despite this caution, Plaintiff’s response to Defendant’s objections contain many of

19   the same errors explicitly referenced in the Report and Recommendation. Compare

20   ECF No. 70 at 7 with ECF No. 73. It appears that most of Plaintiff’s response to




     ORDER ADOPTING REPORT AND RECOMMENDATION – 4
      Case 2:19-cv-00286-SMJ      ECF No. 75    filed 03/10/21   PageID.676 Page 5 of 11




1    Defendant’s objections merely copied and pasted from her response to the motion

2    for summary judgment. Compare ECF No. 65 with ECF No. 73.

3          The violation of or failure to conform to any of the Local Rules of this
           Court may subject the offending party or his attorney, at the discretion
4          of the Court, to appropriate discipline, including the imposition of
           sanctions, attorney fees, and costs as the Court may deem proper under
5          the circumstances.

6    LCivR 83.3(k)(1)(C). The Court cautions Plaintiff’s counsel that any further

7    violation of the Local Civil Rules will result in sanctions.

8    B.    The Report and Recommendation properly determined that an issue of
           triable fact exists as to constructive notice
9
           1.     Burden of Proof
10

11         Magistrate Dimke did not err in failing to explicitly address Plaintiff’s burden

12   of proof in its Report and Recommendation. “Rule 56(c) mandates the entry of

13   summary judgment, after adequate time for discovery and upon motion, against a

14   party who fails to make a showing sufficient to establish the existence of an element

15   essential to that party’s case, and on which that party will bear the burden of proof

16   at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears

17   the initial burden of showing the absence of any genuine issues of material fact. Id.

18   at 323. The nonmoving party must then identify specific facts showing there is a

19   genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256

20   (1986). The court must then decide if a reasonable jury could find in favor of the




     ORDER ADOPTING REPORT AND RECOMMENDATION – 5
      Case 2:19-cv-00286-SMJ      ECF No. 75    filed 03/10/21   PageID.677 Page 6 of 11




1    nonmoving party. In ruling on a summary judgment motion, the Court must view

2    the evidence in the light most favorable to the nonmoving party. See Tolan v.

3    Cotton, 572 U.S. 650, 657 (2014) (quoting Adickes v. S.H. Kress & Co., 398 U.S.

4    144, 157 (1970)). Thus, the Court must accept the nonmoving party’s evidence as

5    true and draw all reasonable inferences in its favor. See Anderson, 477 U.S. at 255.

6          True, at trial Plaintiff will have to convince the jury that it has met its burden

7    of proof. See Emmons v. Southern Pac. Transp. Co., 701 F.2d 1112, 1118 (5th Cir.

8    1983); see also Urie v. Thompson, 337 U.S. 163 (1949). Plaintiff may face an uphill

9    battle, but, as explained below, a reasonable jury could find that Decedent did not

10   have constructive or actual notice of the cause of his injuries before his death, even

11   considering Plaintiff’s burden at trial.

12         2.     Constructive Notice

13         In FELA cases, “a cause of action accrues for statute of limitations purposes

14   when a reasonable person knows or in the exercise of reasonable diligence should

15   have known of both the injury and its governing cause.” Fries v. Chicago & Nw.

16   Transp. Co., 909 F.2d 1092, 1095 (7th Cir. 1990). A person need not have actual

17   knowledge of the work-related cause. Rather, “it is enough that [the plaintiff] knew

18   his work was a possible cause of his injury to trigger a duty to investigate his work

19   conditions and pursue potential claims.” Hajek v. Burlington N. Santa Fe R.R. Co.,

20   14 F. App’x 974, 975–76 (9th Cir. 2001); see also Albert v. Maine Cent. R. Co., 905




     ORDER ADOPTING REPORT AND RECOMMENDATION – 6
      Case 2:19-cv-00286-SMJ       ECF No. 75   filed 03/10/21   PageID.678 Page 7 of 11




1    F.2d 541, 544 (1st Cir. 1990) (rejecting the argument that “an injured party is

2    ignorant on medical causation issues until he has received a diagnosis that his injury

3    is work related.”). This is known as the “discovery rule.” Albert, 905 F.2d at 543.

4             Yet due to the many suspected causes of cancer, “a potential plaintiff, on

5    learning that he has cancer, lacks the usual incentive to investigate the possibility

6    that the known injury may give rise to a legal claim.” O’Connor v. Boeing N. Am.,

7    311 F.3d 1139, 1150 (9th Cir. 2002) (quoting Maughn v. Sw. Servicing, 785 F.2d

8    1381, 1385 (10th Cir. 1985)). “When a plaintiff may be charged with awareness

9    that his injury is connected to some cause should depend on factors including how

10   many possible causes exist and whether medical advice suggests an erroneous

11   causal connection or otherwise lays to rest a plaintiff’s suspicion regarding what

12   cause his injury.” Dubose v. Kansas City S. Ry., 729 F.2d 1026, 1031 (5th Cir.

13   1984); see also O’Connor, 311 F.3d at 1150 (same). While courts in different

14   circuits have applied varyingly stringent standards for constructive notice in the

15   FELA context, the Report and Recommendation properly surmises and applies the

16   Ninth Circuit approach while also considering comparable facts from out-of-district

17   cases.

18            The Ninth Circuit’s approach to applying the duty to investigate in

19   determining when the statute of limitations begins to run in cases involving cancer

20   does not render illusory the constructive notice prong of the discovery rule. Instead,




     ORDER ADOPTING REPORT AND RECOMMENDATION – 7
         Case 2:19-cv-00286-SMJ   ECF No. 75    filed 03/10/21   PageID.679 Page 8 of 11




1    it merely underscores the importance of a jury determination of this fact intensive

2    issue. Magistrate Dimke conducted a thorough review of the discovery rule and its

3    application in other FELA cases. The Court agrees with her analysis and is

4    unpersuaded by Defendant’s final attempts to undermine it, so it need not repeat it

5    here in its entirety. See ECF No. 70 at 10–22; ECF No. 71 at 5–11. Instead, the

6    Court addresses Defendant’s concerns through its analysis below.

7            The record shows that Decedent knew of his workplace exposure and relayed

8    that to his doctors, in the context of a social history assessment. ECF No. 60-2 at 2;

9    ECF No. 60-3 at 3. But his diagnosis came at least six years after his exposure. See

10   ECF No. 60-1 at 3; ECF No. 60-2 at 2; see also York v. BNSF Ry. Co., No. 1:17-cv-

11   1088-RM-STV, 2019 WL 764574, at *5 (D. Colo. Feb. 21, 2019) (denying

12   summary judgment when, among other factors, plaintiffs work predated his

13   diagnosis by at least thirteen years).2 And the record does not show that decedent

14   voiced any suspicion, to his doctors or otherwise, that his workplace exposure

15   caused his cancer. See, e.g., ECF Nos. 60-2, 60-3; see also ECF No. 60-1 at 21–22

16   (Plaintiff does not know when, if ever, Decedent first suspected his cancer may have

17   been caused by workplace exposure). York, 2019 WL 764574, at *5; cf. West v.

18

19   2
       The Court recognizes that thirteen years is significantly longer than six years. Yet
     the separation between the exposure and his diagnosis is such that a reasonable jury
20   could find that it weighs in favor of Plaintiff. Cf. 2019 WL 764574, at *5 (noting
     the case was a “close call”).


     ORDER ADOPTING REPORT AND RECOMMENDATION – 8
      Case 2:19-cv-00286-SMJ        ECF No. 75   filed 03/10/21   PageID.680 Page 9 of 11




1    Union Pac. R.R. Co., 8:17CV36, 2019 WL 7586542, at *1 (D. Neb. Dec. 20, 2019).

2    His medical reports do not show that his doctors told him about any possibility of a

3    causal connection. ECF Nos. 60-2, 60-3. And the social history section also

4    included information unrelated to cancer risk. See ECF No. 60-2 at 2; ECF No. 60-

5    3 at 3.

6              Defendant argues that “[t]he only reasonable conclusion that can be drawn”

7    from the fact that Decedent told his doctors of his workplace exposure is that

8    Decedent believed—or reasonably should have believed—that the exposure may

9    have caused his cancer. ECF No. 71 at 2–3. This Court disagrees. To be sure, there

10   is no evidence that any of his doctors gave him incorrect medical advice as to the

11   potential cause of his cancer. Cf. Chamness v. United States, 835 F.2d 1350, 1353

12   (11th Cir. 1988) (“plaintiffs seeking to understand the cause of an injury may

13   reasonably rely on advice and assurances by doctors”). But maybe the doctor asked

14   a string of questions on various topics to get an understanding of the patient’s

15   history, both in relation to his cancer diagnosis or otherwise, such that Decedent

16   reasonably did not know the purpose of the questioning. Perhaps Decedent could

17   only have reasonably been expected to know of general impacts of the exposure to

18   his health, but not that it could cause cancer. See Greger v. Union Pac. R.R. Co.,

19   No. 8:18CV577, 2020 WL 3489521, at *5 (D. Neb. June 26, 2020) (denying

20   summary judgment and reasoning that plaintiff’s deposition testimony “establishes




     ORDER ADOPTING REPORT AND RECOMMENDATION – 9
     Case 2:19-cv-00286-SMJ      ECF No. 75    filed 03/10/21   PageID.681 Page 10 of 11




1    only that he knew some aspects of his work over forty-six years may have been bad

2    for his health. That is different than having knowledge of the fact that exposures at

3    work cause his cancer.”). Or perhaps Defendant is right, and Decedent should have

4    known that the exposure was a potential cause of his cancer from the discussion at

5    his appointments or at least investigated the cause. Cf. Id. at *5 (acknowledging that

6    plaintiff “conducted some investigation” as to the cause of his cancer). But that is

7    not for the Court to decide in this case. A jury must determine whether Decedent

8    should have reasonably “ma[de] the mental leap” from his exposure to his cancer.

9    See York, 2019 WL 764574, at *5.

10                                     CONCLUSION

11         “The very essence of [the jury’s] function is to select from among conflicting

12   inferences and conclusions that which it considers most reasonable.” Gallick v.

13   Baltimore & Ohio R.R. Co., 372 U.S. 108, 115 (1963). A reasonable jury could find

14   the mere mention of workplace exposure at a doctor appointment, or even a general

15   knowledge of asbestos’ adverse health effects, is not sufficient to constitute

16   constructive knowledge that Decedent’s exposure was a potential cause of his

17   cancer. After reviewing the Report and Recommendation, Defendant’s objections

18   and Plaintiff’s response, as well as the relevant legal authorities, and having

19   conducted a de novo review of the issues raised in the objections, the Court finds

20



     ORDER ADOPTING REPORT AND RECOMMENDATION – 10
     Case 2:19-cv-00286-SMJ     ECF No. 75    filed 03/10/21   PageID.682 Page 11 of 11




1    Magistrate Dimke’s findings are correct. Therefore, the Court adopts her Report

2    and Recommendation in its entirety.

3          Accordingly, IT IS HEREBY ORDERED:

4          1.    The Report and Recommendation, ECF No. 70, is ADOPTED in its

5                entirety.

6          2.    Defendant BNSF Railway Company’s Motion for Summary

7                Judgment, ECF No. 58, is DENIED.

8          3.    The parties shall file a joint status report with proposed dates and

9                deadlines in this mater by no later than two weeks from the date of this

10               Order.

11         4.    Any further violations of the Local Civil Rules by Plaintiff’s counsel

12               will result in sanctions.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to all counsel and Magistrate Judge Dimke.

15         DATED this 10th day of March 2021.

16
                        _________________________
17                      SALVADOR MENDOZA, JR.
                        United States District Judge
18

19

20



     ORDER ADOPTING REPORT AND RECOMMENDATION – 11
